Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Communication
1.	This office Action is in response to a communication received on October 28, 2021.
Claims 1-4, 6-8, 18-19, 21, 23-29, and 31-32 are pending in this application.
Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner had contacted applicant’s representative and authorization for this examiner's amendment was given by the applicant's representative Jennifer N. Hinton (Reg. No. 47,653), on 11/05/2021.

Amendment to the claims
The following amended claims will replace all prior versions and listings of claims in the application.

1.	(Currently Amended) One or more non-transitory, computer-readable media having instructions that, when executed by one or more processors, cause a network manager ("NM") or network manager function ("NMF") to:
	generate and send a configuration management ("CM") command to an element manager ("EM") or element manager function ("EMF") to create, modify, or delete an information object class ("IOC") that is to represent a next generation node B ("gNB"), wherein the IOC contains a next generation universal terrestrial radio access network ("GUTRAN") Cell IOC to represent a GUTRAN cell to be provided by the gNB, wherein the GUTRAN Cell IOC is contained in a gNB Function IOC that represents the gNB or a Central Unit (“CU”) IOC that represents a CU of the gNB, further wherein the gNB Function IOC or the CU IOC that contains the GUTRAN Cell IOC is contained by a Managed Element IOC that also contains the CU IOC or a Distributed Unit (DU) IOC that represents a DU of the gNB; and


2.	(Currently Amended) The one or more non-transitory, computer-readable media of claim 1, wherein the GUTRAN Cell IOC is contained in a gNB Function IOC that contains the CU IOC the DU IOC

3.	(Previously Presented) The one or more non-transitory, computer-readable media of claim 2, wherein the gNB Function IOC contains the CU IOC and the DU IOC. 

4.	(Previously Presented) The one or more non-transitory, computer-readable media of claim 3, wherein the gNB Function IOC contains the CU IOC, which contains the GUTRAN Cell IOC.  

5.	(Canceled) 
 
6.	(Currently Amended) The one or more non-transitory, computer-readable media of claim [[5]] 1, wherein the GUTRAN Cell IOC is contained in the CU IOC. 

7.	(Previously Presented) The one or more non-transitory, computer-readable media of claim 6, wherein the CU IOC contains the DU IOC. 

8.	(Currently Amended) The one or more non-transitory, computer-readable media of claim [[5]] 1, wherein the CU IOC does not contain the DU IOC. 

9-17.	(Canceled) 

18.	(Currently Amended) An apparatus to provide an element manager ("EM") or an element manager function ("EMF"), the apparatus comprising:
, further wherein the gNB Function IOC or the CU IOC that contains the GUTRAN Cell IOC is contained by a Managed Element IOC that also contains the CU IOC or a Distributed Unit (DU) IOC that represents a DU of the gNB; and
	processing circuitry to perform one or more configuration management operations with respect to the plurality of IOCs.

19.	(Currently Amended) The apparatus of claim 18, wherein the GUTRAN Cell IOC is contained in a  gNB Function IOC that contains the CU IOC IOC

20.	(Canceled) 

21.	(Previously Presented) The apparatus of claim 19, wherein the gNB Function IOC contains the CU IOC and the DU IOC.

22.	(Canceled) 

23.	(Currently Amended) The apparatus of claim 18 [[22]], wherein the GUTRAN Cell IOC is contained in the CU IOC.

24.	(Currently Amended) The apparatus of claim 18 [[22]], wherein the CU IOC contains the DU IOC.



26.	(Currently Amended) A method, comprising:
	storing a plurality of information object classes ("IOCs") to represent a next generation node B ("gNB") according to a network resource model ("NRM"), the plurality of IOCs to include a next generation universal terrestrial radio access network ("GUTRAN") Cell IOC to represent a GUTRAN cell to be provided by the gNB, wherein the GUTRAN Cell IOC is contained in a gNB Function IOC that represents the gNB or a Central Unit (“CU”) IOC that represents a CU of the gNB, further wherein the gNB Function IOC or the CU IOC that contains the GUTRAN Cell IOC is contained by a Managed Element IOC that also contains the CU IOC or a Distributed Unit (DU) IOC that represents a DU of the gNB; and
	in response to a configuration management command, performing one or more configuration management operations with respect to the plurality of IOCs.

27.	(Currently Amended) The method of claim 26, wherein the GUTRAN IOC is contained in a the DU IOC

28.	(Previously Presented) The method of claim 27, wherein the gNB Function IOC contains the CU IOC and the DU IOC.

29.	(Previously Presented) The method of claim 28, wherein the gNB Function IOC contains the CU IOC, which contains the GUTRAN Cell IOC.

30.	(Canceled) 

26, wherein the GUTRAN Cell IOC is contained in the CU IOC.

32.	(Currently Amended) The method of claim [[30]] 26, wherein the 

Reasons for allowance
3.	The following is an Examiner's statement of reasons for allowance:
This application is a national phase entry under 35 U.S.C. Q 371 of International Application No. PCT/US2018/016818, filed February 5, 2018, entitled "NETWORK RESOURCE MODEL TO SUPPORT NEXT GENERATION NODE B," which claims priority to U.S. Provisional Application number 62/455,210, filed February 6, 2017, the entire disclosures of which are hereby incorporated by reference. The examiner conducted a completed search of available patent literature and non-patent literature. In interpreting the current claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art found during the search conducted. The prior art found during the search conducted does not disclose, with respect to the independent and dependent claims. Therefore, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
4.       Claims 1-4, 6-8, 18-19, 21, 23-29, and 31-32 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM AZIZUR RAHMAN whose telephone number is (571)270-7360.  The examiner can normally be reached on M, F - Telework; T-Th - On Campus. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SM A RAHMAN/Primary Examiner, Art Unit 2458